Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to reply filed 4/29/2022.
Claims 1-20 are pending. Claims 4, 6, 8, 10, and 14-19 have been withdrawn. Claims 1 and 9 have been amended.
Election/Restrictions
Applicant’s elected Species VIII drawn to a device shown in FIGs. 9-10 in the reply filed on 1/10/2022 without traverse.
Claim 1 and its dependent claims as amended, however, are drawn to a non-elected species that is independent and distinct from the elected species. More specifically, claim 1 recites “the second semiconductor layer is formed via a lateral epitaxy method”. The “second semiconductor layer” corresponding to layer 103 is not disclosed to be formed via “a lateral epitaxy method”. As best understood, the claim appears to be intended to recite “the third semiconductor layer is formed via a lateral epitaxy method”. 
Applicant’s disclosure describes in non-elected Species V directed to the embodiment shown in FIG. 6 (with FIGs. 12-22 showing associated processing steps), that the “first semiconductor layer” 102,112 and the “third semiconductor layer” 104 may be formed by lateral epitaxy (¶ 59, 88-91, 96, 100). More specifically, FIG. 14 shows the first semiconductor layer 102 being epitaxially grown laterally over the seed layer 111, followed by the third semiconductor layer 104 grown vertically on top of 102 and laterally grown along the lateral sides of 102. 
However, there is no clear and detailed description of either forming the first semiconductor layer 102 or the third semiconductor layer 104 in the elected species of FIGs. 9-10 “via a lateral epitaxy method”. In fact, there appears to be a lack of written description on how to form the first semiconductor layer 102 or the third semiconductor layer 104 by “a lateral epitaxy method” to obtain the planar layer shape shown in FIGs. 9-10. It is unclear how the structures of layers 102 or 104 can be a result of “a lateral epitaxy method”. 
Therefore, in light of Applicant’s disclosure, the claimed semiconductor layer formed by “a lateral epitaxial method” is a feature directed to the manufacture of the device shown in FIG. 6 corresponding to the non-elected Species V. 
Since Applicant has elected Species VIII directed to FIGs. 9-10 without traverse, claims 1-20, reciting features of a non-elected species, are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Species V (FIG. 6) and Species VIII (FIGs. 9-10) are independent and distinct as characterized by the divergent arrangement of the “third semiconductor layer” 104. More specifically, FIGs. 9-10 shows a third semiconductor layer 104 being placed in the first semiconductor layer 102 directly under an electrode 108, the semiconductor layer 104 being a single layer and has a planar shape having exposed regions where electrodes 110 contact. However, FIG. 6 is directed to a device having two lateral segments of third semiconductor layer 104’ each under respective electrodes 108, wherein the semiconductor layer 104’ is formed by lateral epitaxy and are embedded in the firth semiconductor layer 112 that is disposed between the first semiconductor layer 101 and the second semiconductor layer 102. Based on current record, these features are not obvious variants. 

Examiner further notes claim 4 reciting the third semiconductor layer having both an epitaxial direction [0001] parallel to the substrate, and a lateral epitaxial direction of [11            
                
                    
                        2
                    
                    ¯
                
            
        0] also pertains to the non-elected Species V (FIG. 6). The limitations of claim 4 is understood to mean the epitaxial growth of the third semiconductor layer in two separate directions, based on the claimed “epitaxial directions”. The device embodiment of FIG. 6 comprise a third semiconductor layer 104 (see processing step shown in FIG. 14) that appears to epitaxially grow both in the [0001] direction along the [0001] face of the substrate, and also has a lateral epitaxial growth along the side faces of layer 102, e.g. along the crystalline direction [11            
                
                    
                        2
                    
                    ¯
                
            
        0]. However, there is a lack of written description on how can the third semiconductor layer 104 as shown in FIGs. 9-10 have bi-directional growth in both an epitaxial direction [0001] and a lateral epitaxial direction [11            
                
                    
                        2
                    
                    ¯
                
            
        0]. Therefore, claim 4 is also withdrawn for being directed to a non-elected species. 

The reply filed on 4/29/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The amendment present only claims drawn to non-elected species is non-responsive (MPEP § 821.03). No pending claim is directed to the elected species. The pending claims are not readable on the elected species because claim 1 and its dependent claims pertains only to withdrawn species as explained above.
See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815